'(·
                            Case 2:20-cr-00092-JTR Document 11 Filed 02/26/21 Page 1 of 4                            FU-ED
                                                                                                                  US DISTRICT COURT
 AO 2458 (Rev. 09/19)    Judgment in a Criminal Case                                                          EASTERN DISTRICT ARKANSAS
                         Sheet I
                                                                          FEB Z ft                                                2021
                                           UNITED STATES DISTRICT CO\m~J w. r.AcCO
                                                             Eastern District of Arkansas                  By· ---~II!!';.£~-:-~
                                                                            )
                UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                    v.                                      )
                              Brandon Hill                                  )
                                                                            )       Case Number: 2:20-CR-092 JTR
                                                                            )       USM Number: 16053-064
                                                                            )
                                                                            )        Blake Byrd
                                                                            )       Defendant's Attorney
 THE DEFENDANT:
  ~ pleaded guilty to count(s)           1 Misdemeanor Information a Class A Misdemeanor
  D pleaded nolo contendere to count(s)
      which was accepted by the court.
  0 was found guilty on count(s)
      after a plea of not guilty.

  The defendant is adjudicated guilty of these offenses:

  Title & Section                   Nature of Offense                                                        Offense Ended
 18 U.S.C. 1791(a)(2)               Possession of a prohibited object by a prison inmate                      10/29/2019              1




         The defendant is sentenced as provided in pages 2 through         _ _4_ _ of this judgment. The sentence is imposed pursuant to
  the Sentencing Refonn Act of 1984.
  D The defendant has been found not guilty on count(s)
  • Count(s)      ------------
                                                          D is      D are dismissed on the motion of the United States.
            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
  or mailing_ address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitution,
  the defenwmt must notify the court and United States attorney of material clianges in economic circumstances.

                                                                                                            2/10/2021
                                                                           Date oflmposition of Judgment




                                                                           Signature of Judge ~




                                                                                            J. Thomas Ray, U.S. Magistrate Judge
                                                                           Name and Title of Judge


                                                                                                            2/26/2021
                                                                           Date
....                             Case 2:20-cr-00092-JTR Document 11 Filed 02/26/21 Page 2 of 4
   AO 2458 (Rev. 09/19) Judgment in Criminal Case
                         Sheet 2 - Imprisonment

                                                                                                         Judgment- Page   -=2-   of   4
       DEFENDANT: Brandon Hill
       CASE NUMBER: 2:20-CR-092 JTR

                                                                   IMPRISONMENT

                 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
       total term of:
        4 months to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
        imposed.




             D The court makes the following recommendations to the Bureau of Prisons:




             !ill   The defendant is remanded to the custody of the United States Marshal.

             D The defendant shall surrender to the United States Marshal for this district:
                    D at - - - - - - - - - D a.m.                     D p.m.      on

                    D as notified by the United States Marshal.

             D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                    D before 2 p.m. on
                    D as notified by the United States Marshal.
                    D as notified by the Probation or Pretrial Services Office.


                                                                         RETURN
       I have executed this judgment as follows:




                    Defendant delivered on                                                     to

       at
            - - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                                       UNITED STATES MARSHAL



                                                                                  By----------------------
                                                                                                    DEPUTY UNITED STATES MARSHAL
,,.
                               Case 2:20-cr-00092-JTR Document 11 Filed 02/26/21 Page 3 of 4
      AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                             Sheet S - Criminal Monetary Penalties
                                                                                                          Judgment- Page   -~3-      of         4
       DEFENDANT: Brandon Hill
       CASE NUMBER: 2:20-CR-092 JTR
                                                     CRIMINAL MONETARY PENALTIES
            The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                             Assessment             Restitution               Fine                AVAA Assessment*            JVTA Assessment**
       TOTALS           S 25.00                   S 0.00                 S 0.00                  S 0.00                    S 0.00


       D The detennination of restitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
            entered after such detennination.

       D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

            If the defendant makes a partial payment, each payee shall receive an approximately proportioned ~yment, unless s~cified otherwise in
            the prioricy order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
            before the United States is paid.

       Name of Payee                                                 Total Loss***               Restitution Ordered       Priority or Percentage




       TOTALS                               $                         0.00           $ - - - - - - - -0.00
                                                ---------                                              --


       D     Restitution amount ordered pursuant to plea agreement $
                                                                              ----------
       D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
             fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
             to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

       D     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

             D the interest requirement is waived for the            D fine     D restitution.
             D the interest requirement for the           D fine      D restitution is modified as follows:

       * Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
       ** Justice for ictims of Trafficking Act of2015, Pub. L. No. 114-22.
       *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 IOA, and I 13A of Title 18 for offenses committed on
       or after September 13, 1994, but before April 23, 1996.
.                            Case 2:20-cr-00092-JTR Document 11 Filed 02/26/21 Page 4 of 4
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 6 - Schedule of Payments

                                                                                                             Judgment- Page    _4.....___   of    4
     DEFENDANT: Brandon Hill
     CASE NUMBER: 2:20-CR-092 JTR

                                                                SCHEDULE OF PAYMENTS

     Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

     A     Ill   Lump sum payment of$          25.00
                                             ~~~--
                                                                      due immediately, balance due

                 D    not later than                                     , or
                 D    in accordance with     •    C,        D    D,   D E,or       D F below; or

     B     D     Payment to begin immediately (may be combined with              D C,      DD, or      D F below); or

     C     D     Payment in equal    _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ .... ·-· over a period of
                 ___ ____ __ (e.g., months or years), to commence ________ (e.g., 30 or 60 days) after the date of this judgment; or

     D     D     Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                                (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
                 term of supervision; or

     E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
                 imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

     F     D     Special instructions regarding the payment of criminal monetary penalties:




     Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal mone!aJY penalties is due during
     the period of imprisonment. All criminal mone~ penaHies, except those payments made through the Federal Bureau of Prisons' Inmate
     Financial Responsibility Program, are made to the clerk of the court.

     The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




     D     Joint and Several

           Case Number
           Defendant and Co-Defendant Names                                                  Joint and Several             Corresponding_ Payee,
           (including defendant number)                           Total Amount                    Amount                       if appropnate




     D     The defendant shall pay the cost of prosecution.

     D     The defendant shall pay the following court cost(s):

     D     The defendant shall forfeit the defendant's interest in the following property to the United States:



     Pa.Y!!lents shall be a_pplied in the following order: (I) assessment, (2) restitution princ!Pal, (3) restitution interest, (4) AV AA assessment,
     (5) tine principal, (b) tine interest, (7) community restitution, (8) NTA assessment, ('J) penalties, and (10) costs, mcluding cost of
     prosecution and court costs.
